*Confidential Treatment Requested

Exhibit 10.9

FLOW PURCHASE AND SALE AGREEMENT

(New Originations)

This FLOW PURCHASE AND SALE AGREEMENT (the "Agreement"), dated as of January 23,
2002, is made by and between E*TRADE Bank, a federally chartered savings bank
with offices located at Ballston Tower, 671 North Glebe Road, Arlington,
Virginia 22203 (the "Purchaser") and E-LOAN, Inc., a Delaware corporation with
offices located at 5875 Arnold Road, Dublin, California 94568 (the "Seller").

WHEREAS, Seller is engaged in the business of, among other things, originating
loans secured by new and/or used motor vehicles.

WHEREAS, Seller desires to sell and Purchaser desires to purchase from time to
time on a servicing released basis certain of such loans under the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Purchaser and Seller agree as follows:

ARTICLE I

Definitions

1.01 Defined Terms. Whenever used in this Agreement, the following words and
phrases, unless the context otherwise requires, shall have the following
meanings:

"Additional Compensation": shall have the meaning set forth in Exhibit E of the
Agreement.

"Confirmation": The written confirmation of Purchaser's acceptance of all or any
portion of the Loans included in the applicable Offer, substantially in the form
of Exhibit G hereto and delivered in accordance with the terms of Article II
hereof.

"Event of Default": as set forth in Section 6.02.

"Financed Vehicle": such new or used automobile, van or light-duty truck
securing a Loan.

"Loan": a loan secured by a Financed Vehicle, including all accrued interest and
finance charges, and accrued fees thereon, servicing rights and rights under all
endorsements, appraisals and/or guarantees, and the related Records.

"Loan File": the documents listed in Exhibit B hereto with respect to each Loan.

"Offer": Seller's written offer to sell one or more Loans under the terms of
this Agreement.

"Obligor": the borrower or co-borrower on a Loan, and any other Person who owes
payments under such Loan.

"Pass-Through Transfer": the sale or transfer of some or all of the Loans by the
Purchaser to a trust to be formed as part of a publicly issued or privately
placed asset-backed securities transaction.

"Person": includes any individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture, or other entity or government or any
agency or political subdivision thereof, whether acting in an individual,
fiduciary or other capacity.

"Purchase Criteria": shall have the meaning set forth in Section 2.01(a) of this
Agreement.

"Purchase Price": the sum of: (i) the aggregate unpaid principal balance ("UPB")
of the Loans as of the Transfer Date and (ii) 100% of the accrued but unpaid
interest on the Loans as of the Transfer Date.

"Purchaser": E*TRADE Bank, its successors and assigns.



"Records": the records and documents specifically related to the Loans,
including but not limited to, all original notes, credit agreements,
instruments, correspondence with the Obligor, existing policies or certificates
of insurance, if any, and all pending insurance claims and the proceeds thereof
relating to any Loan.

"Repurchase Price" shall have the meaning set forth in Section 5.07 of the
Agreement.

"Schedule of Loans": all information and data identifying characteristics of the
Loans, in a format acceptable to Purchaser, as set forth in Exhibit A hereto.

"Seller": E-LOAN, Inc.

"Seller's Funding Source(s)": (1) Bank One, NA, pursuant to that certain Loan
Agreement, effective as of April 2, 2001 between Bank One, NA, as Lender, and
E-LOAN, Inc., as Borrower, (2) Christian Larsen ("Larsen"), pursuant to that
certain Amended and Restated Loan Agreement effective as of July 12, 2001
between Larsen, as Lender, and E-LOAN, Inc., as Borrower, and (3) The Charles
Schwab Corporation ("Schwab"), pursuant to that certain 8% Convertible Note
effective as of July 12, 2001 between Schwab, as Lender, and E-LOAN, Inc., as
Borrower, and such other funding sources as Purchaser may approve in its
reasonable discretion.



"Transfer Date": The closing date for the sale of the Loans that are the subject
of a Confirmation, which date shall be two (2) business days following the date
an Offer is presented to Purchaser.

"Whole Loan Transfer": any sale or transfer of all or part of the Loans by the
Purchaser to a third party.

 

ARTICLE II

Purchase and Sale



2.01 Purchase and Sale of Loans.

On the applicable Transfer Date and in accordance with the terms and conditions
of this Agreement, Purchaser agrees to purchase and Seller agrees sell, from
time to time, all of Seller's right, title and interest in and to the Loans
listed in the Confirmation applicable to such Loans.

(a) Offer. From time to time, Seller shall submit in writing, for Purchaser's
review and approval, an Offer to sell one or more Loans under the terms of this
Agreement. Each Offer shall be in a format acceptable to Purchaser substantially
in the form attached hereto as Exhibit F, and shall be accompanied by the
Schedule of Loans, the Loan Files (including a duplicate copy (front and back)
of the endorsed draft for each Loan) and such other information as mutually
agreed by the parties. In determining whether to submit an Offer to Purchaser,
Seller shall apply Purchaser's underwriting and other criteria for purchase of
Loans subject to this Agreement as set forth on Exhibit C ("Purchase Criteria")
to the Loan application, and shall only submit Offers that Seller reasonably
believes satisfy the Purchase Criteria. It is understood and agreed by the
parties that Seller is not obligated to offer to sell any Loans to Purchaser and
Purchaser is not obligated to buy any Loans from Seller, except as set forth in
a Confirmation and subject to the terms of this Agreement.

(b) Acceptance. Purchaser shall, in its sole discretion, accept or reject all or
any portion of the Loans included in the Offer, and shall inform Seller of its
decision. If Purchaser accepts all or any portion of the Offer, Purchaser shall
electronically transmit to Seller a Confirmation substantially in the form
attached hereto as Exhibit G. The Confirmation shall identify (i) the Loans to
be purchased pursuant to the Confirmation, (ii) the Transfer Date, and (iii) the
Purchase Price.

Transmission of a Confirmation shall constitute acceptance of Seller's Offer in
respect of the Loans specified in the Confirmation. Subject to the provisions of
Article VI hereof, on the Transfer Date specified in the Confirmation, Seller
shall be obligated to sell and deliver, and Purchaser shall be obligated to
purchase the Loans that are specified in such Confirmation.

To the extent that any Loans which are included in a Seller's Offer are not
included in the corresponding Confirmation, Purchaser shall (i) identify on a
Loan Exception Report substantially in the form of Exhibit H any Loans that it
is willing to purchase subject to the satisfaction of any conditions specified
by Purchaser, and the conditions that need to be satisfied in order to enable
Purchaser to purchase such Loans, and (ii) deliver or cause to be delivered,
upon Sellers request, the Loan Files relating to the Loans appearing on the Loan
Exception Report. In such event, Purchaser shall not be required to purchase any
of such Loans, but upon satisfaction of the conditions specified by Purchaser,
Seller may include such Loans in a subsequent Offer.

Seller agrees that it will not offer for sale to any person other than Purchaser
any Loan for which a Confirmation or an Offer has been issued hereunder and is
outstanding.

(c) Purchase Requirement. Notwithstanding the foregoing and subject to the
provisions of Section 6.01, if a Loan or Loans subject to an Offer meet the
Purchase Criteria in effect at the time the Loan was approved, in Purchaser's
reasonable determination, Purchaser shall issue a Confirmation to purchase such
Loan or Loans; provided, however, that Purchaser shall not be required to issue
a Confirmation with respect to any Loan included in an Offer, where such Loan
was approved more than sixty (60) days prior to the date of an Offer; and
further provided that Purchaser shall not be required to issue a Confirmation if
there is a pending Event of Default by Seller.

(d) Funding and Delivery of Loans. On or before each Transfer Date, Seller shall
have delivered to Purchaser or its designated custodian the complete Loan File
relating to Loan subject to the Confirmation. In the event that Seller is unable
to provide the original draft relating to any such Loan at the time that the
Loan File is provided, the following provisions shall apply:

(1) Seller shall deliver such original draft as soon as reasonably practicable,
but in no event later than ten (10) business days after the Transfer Date for
such Loan; provided however, that in event the original draft is lost or
destroyed and is therefore unavailable for delivery to Purchaser or Purchaser's
designated custodian, Seller shall, within ten (10) business days after such
Transfer Date, provide a copy of the original draft, accompanied by a
Certification of Copy from Bank One, N.A. (or such other financial institution
that processes original drafts in respect of Loans for Seller) concerning such
original draft in a form acceptable to Purchaser; and

(2) If Seller is unable to comply with its obligation to deliver the original
drafts in accordance with the immediately preceding clause (1), then upon the
delivery of written notice to Purchaser of such circumstances, Seller shall be
entitled to an additional ten (10) business days (i.e., a total of up to twenty
(20) business days after the Transfer Date) to comply with such obligations;
provided, however, that (i) such ten (10) business day extension shall be
available only in respect of drafts relating to in the aggregate not more than
five percent (5%) of the aggregate principal amount of Loans purchased on such
Transfer Date, and (ii) at no time shall the aggregate principal amount of Loans
purchased by Purchaser in respect of which original drafts (or, if applicable,
certified copies thereof) have not been received by Purchaser or Purchaser's
designated custodian within such ten (10) business day extension exceed the
aggregate principal amount of the Loans purchased by Purchaser during the
preceding ten (10) business days.

2.02 Payment of Purchase Price and Additional Compensation.

(a) Purchase Price. On the applicable Transfer Date, Purchaser shall pay to
Seller, or such party designated in writing by Seller, the Purchase Price for
the Loans, in immediately available funds, via wire transfer into the following
collection account: Bank One, NA/E-LOAN, Inc. Collection Account, Account # [ **
], Bank One, NA, Columbus, Ohio, ABA [ ** ], Attention: Kelly Maloney, or such
other account as Seller and Bank One, NA shall designate in writing to Purchaser
(the "Collection Account"). Upon or before submitting an Offer to Purchaser,
Seller shall have delivered to Purchaser written wire transfer instructions for
the payment of the Purchase Price. Upon deposit of the Purchase Price into the
Collection Account, the Loans, and all rights, benefits, payments, proceeds and
obligations to Seller arising from or in connection with the Loans, together
with any lien or security interest in the vehicle serving as collateral for the
Loans, shall vest in Purchaser. In the event the Purchase Price is deposited
into the Collection Account prior to delivery by Seller of the corresponding
original, indorsed draft to Purchaser or its designated custodian or servicer in
accordance with this Agreement, and Seller has possession of the draft, Seller
acknowledges that under such circumstances Seller shall hold such draft on
behalf of Purchaser solely and exclusively for Purchaser's benefit, and Seller
acknowledges that its possession of such draft subsequent to its receipt of the
Purchase Price shall not create in Seller any right, title or interest in the
associated Loan, which shall be solely vested in the Purchaser. Any payments
received by Seller from Obligors with respect to any Loan sold to Purchaser,
shall be forwarded to Purchaser within two (2) business days of receipt. Until
the Transfer Date, Seller shall own and control the application and all
documentation relating to the Loans to be sold. All Loans sold under this
Agreement shall be sold without recourse, on a servicing released basis.

(b) Additional Compensation. On or before the tenth (10th) day of each month,
Purchaser shall deposit into the Collection Account the Additional Compensation
relating to all Loans sold in the previous calendar month. The Additional
Compensation is described on Exhibit E and shall be paid in immediately
available funds, via wire transfer into the Collection Account.

ARTICLE III

Representations, Warranties and Covenants

3.01 Representations, Warranties and Covenants of Purchaser. Purchaser
represents, warrants and covenants to Seller, as of the Transfer Date or such
other date as expressly stated herein, as follows:

(a) Good Standing and Power of Purchaser. Purchaser is a federally chartered
savings bank, duly organized, validly existing and in good standing under the
laws of the United States, with full corporate power to own its properties and
to carry on its business as currently conducted.

(b) Authorization. The execution and delivery of this Agreement have been duly
authorized by all necessary corporate action on the part of Purchaser and,
assuming due execution by Seller, this Agreement is a valid and binding
obligation of Purchaser, enforceable against the Purchaser in accordance with
its terms subject only to (i) the effect of applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, fraudulent conveyance, moratorium
or other similar laws and (ii) limitations imposed by laws, regulations and
judicial decisions relating to or affecting the rights of creditors generally,
or by general principles of equity (regardless of whether enforcement is
considered in proceedings at law or in equity).

(c) Effective Agreement. The execution, delivery and performance of this
Agreement by Purchaser and the consummation of the transactions contemplated
hereby, will not conflict with, result in the breach of, constitute a violation
or default, result in the acceleration of payment or other obligations, or
create a lien, charge or encumbrance, under Purchaser's charter or by-laws, any
judgment, decree or order, any law, rule or regulation of any government or
agency thereof, or any contract, agreement or instrument to which Purchaser is
subject.

(d) No Broker. No broker or finder, or other party or agent performing similar
functions, has been retained by Purchaser or is entitled to be paid based upon
any agreements, arrangements or understandings made by Purchaser in connection
with the transaction contemplated herein.

(e) Regulatory Approvals. Purchaser has prepared and submitted for filing any
and all applications, filings, and registrations with and notifications to, all
federal, state and local regulatory authorities required for Purchaser to
perform its obligations under this Agreement. Purchaser has received no notice
or other communication from any regulatory authority indicating that such
authority would oppose, challenge or not approve the transaction contemplated by
this Agreement.

(f) Consents. Any required consents, approvals and/or authorizations of any
federal, state or local governmental authority or agency or any other party,
which if not delivered would have a material adverse effect on the ability of
Purchaser to execute and deliver or to perform this Agreement, or to consummate
the transaction contemplated by this Agreement, have been delivered.

(g) Third-Party Claims. There is no dispute, action, suit, proceeding or
investigation of any nature pending or to the best of Purchaser's knowledge
threatened against or affecting Purchaser that, individually or in the
aggregate, (i) challenges the validity, legality or enforceability of this
Agreement, or (ii) has or is likely to have a material adverse effect upon
Purchaser's ability to perform its obligations under this Agreement.

(h) Compliance with Laws. Purchaser is in compliance with all statutes and
regulations applicable to this Agreement and its obligations under this
Agreement, including without limitation any applicable licensing and/or
regulatory agency notification requirements.

3.02 Representations, Warranties and Covenants of Seller. Seller represents,
warrants and covenants to Purchaser, as of each Transfer Date or such other date
as expressly stated herein, as follows:

(a) Good Standing and Power of Seller. Seller is a corporation, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation, with full corporate power to own its properties and to carry on its
business as currently conducted.

(b) Authorization. The execution and delivery of this Agreement have been duly
authorized by all necessary corporate action on the part of Seller, and,
assuming due execution by Purchaser, this Agreement is a valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms
subject only to (i) the effect of applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, fraudulent conveyance, moratorium
or other similar laws and (ii) limitations imposed by laws, regulations and
judicial decisions relating to or affecting the rights of creditors generally,
or by general principles of equity (regardless of whether enforcement is
considered in proceedings at law or in equity).

(c) Effective Agreement. The execution, delivery and performance of this
Agreement by Seller and the consummation of the transactions contemplated hereby
will not conflict with, result in the breach of, constitute a violation or
default, result in the acceleration of payment or other obligations, or create a
lien, charge or encumbrance, under any of the provisions of Seller's articles of
incorporation or by-laws, any judgment, decree or order, any law, rule or
regulation of any government or agency thereof, or any contract, agreement or
instrument to which Seller is subject.

(d) No Broker. No broker or finder, or other party or agent performing similar
functions, has been retained by Seller or is entitled to be paid based upon any
agreements, arrangements or understandings made by Seller in connection with the
transaction contemplated herein.

(e) Regulatory Approvals. Seller has prepared and submitted for filing any and
all applications, filings, and registrations with and notifications to, all
federal, state and local regulatory authorities required for Seller to perform
its obligations under this Agreement. Seller has received no notice or other
communication from any regulatory authority indicating that such authority would
oppose, challenge or not approve the transaction contemplated by this Agreement.
Seller is duly licensed to engage in the business of making the Loans under the
laws of each jurisdiction in which each Loan has been made.

(f) Consents. Any required consents, approvals and/or authorizations of any
federal, state or local governmental authority or agency or any other party,
which if not delivered would have a material adverse effect on the ability of
Seller to execute and deliver or to perform this Agreement, or to consummate the
transaction contemplated by this Agreement, have been delivered, including
without limitation, the consent of Seller's Funding Sources.

(g) Third-Party Claims. There is no dispute, action, suit, proceeding or
investigation of any nature pending or to the best of Seller's knowledge
threatened against or affecting Seller that, individually or in the aggregate,
(i) challenges the validity, legality or enforceability of this Agreement, (ii)
has or is likely to have a material adverse effect upon Seller's ability to
perform its obligations under this Agreement, (iii) has or is likely to have a
material adverse effect on the Loans individually or taken as a whole, or (iv)
has or is likely to have a material adverse effect on Seller's business as it is
being conducted with respect to the Loans.

(h) Compliance with Laws. Seller is in compliance with all statutes and
regulations applicable to this Agreement and its obligations under this
Agreement, and to the Loans, including without limitation any applicable
licensing and/or regulatory agency notification requirements. Seller has not
received notice from any agency or department of federal, state or local
government asserting a violation of any law, regulation, ordinance, rule or
order (whether executive, judicial, legislative or administrative) that would
have a material adverse effect on the Seller's ability to perform its
obligations under this Agreement or the Loans individually or taken as a whole.

(i) Deliveries. All schedules, statements, certificates, agreements, and other
documents delivered by Seller pursuant to the terms of this Agreement are true,
correct and complete in all material respects and accurately represent the
information contained therein in all material respects.

(j) Bulk Sale. The sale contemplated hereby is not subject to "bulk sale" or
similar requirements in any jurisdiction and is in the ordinary course of
Seller's business.

(k) Location, Name and State of Incorporation. Seller's (i) chief executive
office is located at 5875 Arnold Road, Suite 100, Dublin, California 94568 (ii)
state of incorporation is the State of Delaware and (iii) exact legal name is as
set forth in the first paragraph of this Agreement. Except for the name "Palo
Alto Funding Group, Inc.," which was the name of Seller's predecessor company
that was dissolved in December of 1997, Seller has had no other names (including
trade names or similar appellations) in the past five years other than the name
set forth in the first paragraph of this Agreement.

(l) Liens on Seller Assets. Exhibit I hereto describes all existing liens or
encumbrances on the assets of Seller as of the initial Transfer Date. As of each
Transfer Date, Seller is in compliance with its obligations under Section 5.10.

3.03 Representations and Warranties Regarding Loans. Seller hereby represents
and warrants to Purchaser, with respect to the Loans purchased by Purchaser, as
of each Transfer Date or such other date as expressly stated herein, as follows:

(a) Origination of Loans. Each Loan was originated in the United States and is
evidenced by a promissory note and security agreement between Seller and the
related Obligor and shall have been fully and properly executed by the parties
thereto.

(b) Valid First Lien. Each Loan has created a valid, subsisting and enforceable
first priority security interest securing Obligor's obligations under the Loan,
in favor of Seller in the related Financed Vehicle, which security interest is
assignable without the consent of the Obligor, and shall be so assigned, by the
Seller to the Purchaser.

(c) Monthly Payments. Each Loan provides for monthly payments that fully
amortize the amount financed thereunder by maturity and provides for a finance
charge at its annual percentage rate ("APR"), calculated based on the simple
interest method.

(d) Customary Provisions; Prepayment. Each Loan contains customary and
enforceable provisions, such that the rights and remedies of the holder thereof
are adequate for realization against the collateral of the benefits of the
security. The terms of each Loan provide, in the event of prepayment, for full
payment of the outstanding principal balance and accrued but unpaid interest.

(e) Schedule of Loans. The information set forth in the Schedule of Loans is
true and correct in all material respects.

(f) Compliance with Law. Each Loan and each sale of the related Financed
Vehicle: (i) complied at the time of origination and sale, and at all times
during Seller's ownership of such Loan; and (ii) complies as of the applicable
Transfer Date, with all requirements of applicable federal, state and local
laws, and regulations thereunder, including without limitation usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, applicable state adaptations of the Uniform Consumer Credit Code
and other consumer credit, equal credit opportunity and disclosure laws.

(g) Binding Obligation. Each Loan constitutes the legal, valid and binding
payment obligation in writing of the related Obligor, enforceable by the holder
thereof in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting the enforcement of creditors' rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.

(h) No Bankrupt Obligors. None of the Loans is due from any Obligor who is the
subject of a bankruptcy, repossession, insolvency or reorganization proceeding
or is bankrupt or is insolvent.

(i) No Government Obligors. None of the Loans is due from the United States or
any state, or from any agency, department or instrumentality of the United
States or any state or local government.

(j) Loans in Force. No Loan has been satisfied, subordinated or rescinded, nor
has any Financed Vehicle been released in whole or in part from the lien granted
by the related Loan. Seller has not received notice that any Loan will be paid
in full (whether by virtue of a demand statement or otherwise).

(k) No Amendments. No Loan has been amended or modified and no provision of a
Loan has been waived in such a manner that the total number of scheduled
payments has been increased, the time period for payments to be made has been
extended, the number of days between any payments has been extended, the related
amount financed has been increased, or the amount owed under such Loan has been
reduced, except as is consistent with the Purchase Criteria and disclosed to
Purchaser in writing prior to the applicable Transfer Date. Seller is not
required to perform any additional service for, or perform or incur any
additional obligation to, such Obligor in order for Seller to enforce such Loan.
The obligation of the original Obligor of such Loan has not been assigned to and
has not been released to or assumed by another Person unless the release or
assumption was properly documented and disclosed to Purchaser in writing prior
to the applicable Transfer Date.

(l) No Defenses. Seller knows of no facts that would give rise to any right of
rescission, setoff, counterclaim or defense, including but not limited to the
defense of usury, nor has the same been asserted or threatened, with respect to
any Loan.

(m) No Liens. No liens or claims have been filed, including liens for work,
labor or materials relating to a Financed Vehicle, that are liens prior to, or
equal with, the security interest in such Financed Vehicle granted by the
related Loan, which liens have not been released or satisfied. Seller has
received no notice of any claims for taxes, labor, materials, fines,
confiscation, or replevin relating to the Loan or Financed Vehicle. Seller has
received no notice of any unsatisfied claim against the Obligor based on the
operation or use of such Financed Vehicle. All taxes due for the purchase, use
and ownership of the Financed Vehicle have been paid. All taxes due on the
transfer of such Loan to Seller have been paid.

(n) No Default; No Repossession. All payments required under each Loan have been
made up to the date the Loan is sold. There is no default, breach, violation or
event of acceleration existing under the terms of any Loan nor has any event
occurred which, upon the giving of notice or the lapse of time, or both, would
constitute a default, breach, violation or event of acceleration under the Loan;
Seller has not waived any of the foregoing; and no Financed Vehicle has been
repossessed during the life of the Loan.

(o) Insurance. Each Financed Vehicle is insured against loss under a policy
issued by an insurer qualified to do business in the jurisdiction where the
vehicle is located, in a form such that it may be endorsed to Purchaser as loss
payee, in amounts adequately protecting Purchaser's security interest in the
Financed Vehicle relating to such Loan (the "Required Obligor Insurance"). To
the best of Seller's knowledge, there are no facts or circumstances that could
provide a basis for revocation of, or a defense to any claims made under, any
insurance policy covering a vehicle. Seller has received no notice of (1)
cancellation of any such Required Obligor Insurance or (2) of any delinquent
insurance premiums with respect to any such Required Obligor Insurance.

(p) Good Title. It is the intention of the Seller that the transfer and
assignment of each Loan herein contemplated constitutes a sale of such Loan from
the Seller to the Purchaser and that the beneficial interest in and title to
such Loan not be part of the debtor's estate in the event of the filing of a
bankruptcy petition by or against the Seller under any bankruptcy law. No Loan
has been sold, transferred or assigned by the Seller to any Person and, except
for any pledge which has been terminated or released in respect of such Loan on
or prior the Transfer Date, no Loan has been pledged by the Seller to any
Person. No provision of a Loan shall have been waived, except for a waiver that
would not cause representation 3.03(k) above to be untrue; on the Transfer Date,
Seller has good and marketable title to each Loan free and clear of all liens
and rights of others and has the full right to transfer and sell such Loan; and
immediately upon payment of the Purchase Price by Purchaser, the Purchaser shall
have good and marketable title to each Loan, free and clear of all liens and
rights of others.

(q) Lawful Assignment. No Loan shall have been originated in, or shall be
subject to the laws of, any jurisdiction under which the sale, transfer and
assignment of such Loan under this Agreement or pursuant to a transfer of the
related certificate of title shall be unlawful, void or voidable. The terms of
the Loan do not require the Obligor to consent to the transfer, sale or
assignment of the Loan or prohibit its transfer, sale or assignment.

(r) One Original Draft; Delivery. There is only one original executed draft
relating to each Loan, or if such original draft is destroyed there is one
Certificate of Copy of such draft (subject to the provisions of Section
2.01(d)). The Loan documents accurately and completely reflect all of the actual
terms and conditions of the Obligor's Loan secured by the Financed Vehicle and a
copy thereof has been given to the applicable Obligor. The original draft
contains the original signature of the Obligor, and the original or a copy of
the signature of the dealer.

(s) Chattel Paper. Each Loan constitutes "chattel paper" as defined in the
Uniform Commercial Code.

(t) Intentionally left blank.

(u) Loan for Purchase of Vehicle. The proceeds of the Loan have been used for
the Obligor's purchase of the Financed Vehicle, and the Financed Vehicle is not
subject to any agreement between the Obligor and Seller for the repurchase or
return of the Financed Vehicle, and the Financed Vehicle is not subject to any
agreement between the Obligor and the dealer for the repurchase or return of the
Financed Vehicle.

(v) Dealer Paid in Full. The dealer, as applicable, has been paid the face
amount of the Loan by Seller. Such Loan is not the subject of a repurchase or
recourse claim by Seller against the dealer.

(w) Possession of Financed Vehicle. Obligor is in possession of the Financed
Vehicle related to the Loan, and to the best of Seller's knowledge there is no
arrangement for the regular use of such Financed Vehicle by a Person other than
the Obligor, such Financed Vehicle has not been materially damaged and not
repaired, and is in good operating condition, ordinary wear and tear excepted.

(x) Jurisdiction of Origination. Each Loan was originated by Seller, and made to
an Obligor in one of the jurisdictions listed in Exhibit D.

(y) Purchase Criteria. Each Loan was originated in accordance with, and
satisfies the requirements of, the Purchase Criteria set forth in Exhibit C
hereto.

(z) Loan Payments. The Seller has not advanced funds, or induced, solicited or
knowingly received any advance of funds from a party other than the Obligor,
directly or indirectly, for the payment of any amount required under the Loan.

(aa) No Adverse Selection. The Seller has used no adverse selection procedures
in selecting the Loans offered to the Purchaser.

(bb) Fraud. No error, omission, misrepresentation, negligence, fraud or similar
occurrence with respect to a Loan has taken place on the part of Seller or on
the part of any person including without limitation the Obligor, the dealer or
any other party involved in the origination of the Loan or in the application of
any insurance in relation to such Loan.

(cc) Legal Capacity. To the best of Seller's knowledge, all parties to the Loan
had legal capacity to enter into the Loan and to execute and deliver the Loan,
and the Loan has been duly and properly executed by such parties.

(dd) Loan Proceeds Disbursed. The proceeds of the Loan have been fully disbursed
and there is no requirement for future advances thereunder.

(ee) Additional Collateral. The Loan is not and has not been secured by any
collateral except the lien against the related Financed Vehicle.

(ff) Perfection of Security Interest. If the related Financed Vehicle is located
in a jurisdiction in which notation of a security interest on the title document
is required or permitted to perfect such security interest, the title document
shows, (or if a new or replacement title document with respect to such Financed
Vehicle is being applied for, such title document will be issued and delivered
to Purchaser within 180 days (subject to any extensions of time as set forth in
Section 5.07) and will show), Purchaser or its nominee as the first and only
lienholder against the Financed Vehicle.

(gg) Contents of Loan File. As of the Transfer Date, all Records and other
documents required hereby, and mutually agreed to by the parties, to be in the
Loan File are contained therein.

The representations and warranties of the Seller shall survive closing and
termination of this Agreement and shall inure to the benefit of the Purchaser,
its successors and assigns, notwithstanding any restricted endorsement or
assignment. With respect to the representations and warranties regarding the
Loans contained in this Section 3.03 that are made to the best of the Seller's
knowledge, if it is discovered that any such representation or warranty is found
to be inaccurate when made, in a manner that materially and adversely affects
any Loan, the Purchaser shall be entitled to all the remedies to which it would
otherwise be entitled to under this Agreement absent such knowledge
qualification, including, without limitation, the repurchase requirements
contained herein.

ARTICLE IV

Closing and Post Closing

4.01 Conditions of Closing. The obligation of Purchaser to consummate the
transactions contemplated hereby is subject to the satisfaction of the following
conditions precedent on or before each Transfer Date or such other date as
provided below, any of which (except for the conditions set forth in Section
4.01(d) below) may be waived in writing by Purchaser:

(a) Seller shall have performed and observed in all material respects its
obligations and covenants as set forth in this Agreement;

(b) The representations and warranties of Seller set forth in Sections 3.02 and
3.03 of this Agreement shall be true and correct in all material respects;

(c) Legal Opinion. Within ten (10) days after the date of this Agreement but in
no event later than the initial Transfer Date, Seller shall provide to Purchaser
a legal opinion from a law firm acceptable to Purchaser, as to the following (or
as to matters substantially similar to the following), under the laws of the
jurisdictions stated therein or such others as the parties may agree:

(1) E-LOAN's forms of automobile loan documentation (the Promissory Note and
Security Agreement) are in compliance with all applicable federal and state
consumer credit laws;

(2) Assuming proper indorsement and negotiation of the documentary draft for any
loan, the indorsed draft, together with the Promissory Note and Security
Agreement referred to therein, create a valid, binding and enforceable loan
obligation of the Obligor(s) and a valid security interest in the rights of the
Obligor(s) in the financed automobile;

(3) The perfection of the security interest created under the Security Agreement
can be accomplished by recording the interest of the owner of the related Loan
on the certificate of title or certificate of ownership; and

(4) The documentary draft for any loan, as indorsed by the Obligor(s), together
with the related Promissory Note and Security Agreement, constitutes chattel
paper (or a general intangible) for purposes of Revised Article 9 of the UCC as
adopted in the applicable jurisdiction; and

(5) Upon the purchase of and payment for each Loan by Purchaser pursuant to this
Agreement, a UCC security interest in each such Loan will be validly created in
favor of the Purchaser and such UCC security interest will have been perfected
through the UCC financing statements which have been filed pursuant to Section
4.01(e).

(d) With respect to the initial Transfer Date, Seller has delivered to Purchaser
a fully executed copy, in a form satisfactory to Purchaser, of (1) the Agreement
for Deposit of Purchase Price and Release of Liens of Bank One, NA on Chattel
Paper and Instruments, among Seller, Purchaser and Bank One, NA, (2) the
Agreement for Release of Liens on Chattel Paper and Instruments, among Seller,
Purchaser and The Charles Schwab Corporation, and (3) the Agreement for Release
of Liens on Chattel Paper and Instruments, among Seller, Purchaser and Christian
Larsen.

(e) With respect to the initial Transfer Date, Seller has filed UCC-1 financing
statements in a form satisfactory to Purchaser in the appropriate filing offices
for the states of California, Florida, Delaware and Ohio, with the collateral
description set forth on Exhibit J hereto.

(f) With respect to each Transfer Date, to the extent Seller shall have granted
liens in favor of any Person which require a release agreement pursuant to
Section 5.10, Seller shall have delivered to Purchaser a release agreement
satisfying the requirements of such Section 5.10.

(g) With respect to the initial Transfer Date, Seller, Purchaser and Systems &
Services Technologies, Inc. ("SST") as custodian, shall have entered in to a
custodial agreement in a form acceptable to Purchaser, providing for the
delivery of original drafts or Certificates of Copy of drafts, subject to
Section 2.01(d), from Bank One, NA (or such other financial institution that
processes original drafts in respect of Loans for Seller) to SST as custodian
for Purchaser, with regard to Loans purchased pursuant to this Agreement.

4.02 Limited Power of Attorney. Seller hereby appoints Purchaser, its agents,
employees, successors and assigns, as its attorney in fact, with the full power
of substitution, for the limited purpose of (1) endorsing Seller's name on any
checks, drafts, money orders or other forms of payment payable to Seller that
may come into Purchaser's possession with respect to any Loan purchased by
Purchaser under this Agreement, and (2) executing any form or document necessary
to effectuate the assignment of a Loan in accordance with this Agreement, or to
create, perfect, assign or release a first priority security interest in a
vehicle securing a Loan in favor of Purchaser. Seller hereby irrevocably
authorizes Purchaser at any time and from time to time to file in any Uniform
Commercial Code jurisdiction any initial financing statements or amendments
thereto that cover the Loans purchased pursuant to this Agreement, and that
contain any other information required by Part 5 of Article 9 of the Uniform
Commercial Code or such jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment. Seller agrees to furnish all
such information to Purchaser promptly upon request therefore as will enable
Purchaser to make such filings.

ARTICLE V

Additional Covenants

5.01 Confidentiality and Privacy Obligations of the Parties.

(a) From and after the date hereof, Seller and Purchaser (including, for
purposes of this Section 5.01, Seller's and Purchaser's respective directors,
officers, employees, subsidiaries, affiliates, agents and advisors) shall treat
all information received from the other party during the negotiation or
performance of the Agreement concerning the business, assets, operations and
financial condition of such other party, (the "Confidential Information") as
confidential, unless and to the extent that such party can demonstrate that such
information was already known to it or in the public domain; and neither party
shall use any Confidential Information for any purposes except in furtherance of
the transaction contemplated by this Agreement.

(b) Neither party shall be deemed to have violated the covenants set forth in
this Section 5.01 if such party shall be required to disclose any Confidential
Information in compliance with any legal process, order or decree, whether
issued by any court or government agency of competent jurisdiction or pursuant
to any applicable regulatory requirement or otherwise, in which event such party
shall use its reasonable best efforts first to give the other prompt written
notice, unless notice is prohibited by law (in which case such notice shall be
provided as early as may be legally permissible), of any such request so that
the other party may, in its discretion and at its expense, seek a protective
order or other appropriate remedy.

(c) Any exchange of Confidential Information shall be solely for the purpose of
negotiating or performing this Agreement, and shall be provided only to those
authorized individuals of a party who are directly involved in negotiating or
performing the Agreement and who are directed by the receiving party to treat
such information confidentially in accordance with the requirements of this
Section 5.01.



(d) Upon the request of the disclosing party, the other party shall promptly
return all Confidential Information received in connection with the transaction,
and shall promptly destroy such materials containing such information (and any
copies, extracts, and summaries thereof) and shall further provide the other
party with written confirmation of such return or destruction upon request.

(e) The Seller acknowledges that in the course of performing this Agreement, the
Seller will receive certain non-public personal information about Purchaser's
customers that falls within the provisions of the Right to Financial Privacy Act
of 1978, as amended, the Gramm-Leach-Bliley Act of 1999 and the regulations
promulgated thereunder by the Office of Thrift Supervision (12 CFR 573), and
other applicable law. The Seller agrees to maintain the confidentiality of all
such information in accordance with applicable law. The Seller further agrees
not to disclose or use any such information except to perform its obligations
under this Agreement or is otherwise permitted by such Federal regulation or any
similar state statutes or regulations relating to the privacy of non-public
personal information by which the Seller and/or the Purchaser may be bound. This
Section 5.01 shall survive termination or expiration of this Agreement. The
covenants of the parties contained in this Section 5.01 shall survive closing
and termination of this Agreement, except as, and to the extent termination
hereof may be necessary, in order to comply with legal, accounting or regulatory
requirements.

5.02 Cooperation of Parties.

(a) From the date hereof until the Transfer Date, Purchaser and Seller each
shall (i) execute and deliver such instruments and take such other actions as
the other party hereto may reasonably request in order to carry out and
implement this Agreement; and (ii) promptly notify the other party upon becoming
aware of any order, decree or complaint seeking to restrain or enjoin the
execution of this Agreement or the performance of the transactions contemplated
hereunder.

(b) After the Transfer Date, the parties agree to (i) promptly cooperate with
each other with respect to the processing of pending payments and transactions
which originated prior to the Transfer Date and (ii) promptly execute and
deliver such instruments and take such other actions as the other party hereto
may reasonably request in order to carry out and implement this Agreement.

(c) Seller and Purchaser shall each comply with the notice requirements of any
applicable law. Each party shall assist the other in complying with notice
requirements that relate to both parties, or that require information in the
possession or control of the other party. Such compliance and assistance by each
party shall include, without limitation, sending its own notices to Obligors of
the transfer of servicing from Seller to Purchaser, at such party's own expense,
and providing each other with any information that either party has or has
access to that the other party reasonably requires to complete its notices. If
requested in writing by Purchaser, Purchaser shall have the right to approve any
such notices to be sent by Seller, and, if requested in writing by Seller,
Seller shall have the right to approve any such notices to be sent by Purchaser,
prior to the date mailed. Purchaser and Seller may elect to send a joint notice
which each shall have the opportunity to review and approve.

5.03 Subsequent Sale of the Loans. Seller acknowledges and agrees that Purchaser
may in the future sell, transfer or otherwise assign the Loans in whole or in
part, to a third party for the purpose of securitization or otherwise.
Notwithstanding anything to the contrary contained in this Agreement, Seller
agrees to take all reasonable steps, at Purchaser's expense, to assist the
Purchaser, if the Purchaser so requests, in securitizing the Loans and selling
undivided interests in such Loans in a public offering or private placement or
selling participating interests in such Loans. Seller shall cooperate with the
Purchaser in connection with any Whole Loan Transfer or Pass-Through Transfer
contemplated by the Purchaser pursuant to this Section 5.03. In connection
therewith, Seller agrees to:

(a) execute all agreements required to be executed in connection with such Whole
Loan Transfer or Pass-Through (and any other documents incidental thereto,
including officer's certificates) as the Purchaser shall reasonably request,
which agreements shall contain provisions substantially similar to those set
forth herein and customarily included in secondary market securitized
transactions with respect to like assets, including a reconstitution agreement
restating the representations and warranties contained in Section 3.02 as of the
reconstitution date and the representations and warranties contained in Section
3.03 as of the related Transfer Date;

(b) cooperate with respect to all reasonable requests regarding due diligence;

(c) deliver, at the expense of the Purchaser and subject to any applicable
privacy and/or confidentiality requirements under federal or state law or
regulation, including without limitation, any U.S. Securities and Exchange
Commission rules, for inclusion in any prospectus, private placement memorandum
or other offering material or disclosure document such written information
regarding the Seller, its financial condition, delinquency, foreclosure and loss
experience as shall be reasonably requested by the Purchaser and to indemnify
and hold harmless the Purchaser and any affiliate of the Purchaser for
liabilities, losses and expenses arising in connection with any material
misstatement contained in such written information or any omission of a material
fact the inclusion of which was necessary to make such written information not
misleading;

(d) deliver, at the expense of the Purchaser, such statements and audit letters
of reputable certified public accountants pertaining to the written information
provided by the Seller referred to in clause (c) above as may be requested by
the Purchaser; and

(e) deliver, at the expense of the Purchaser, such opinions of counsel as are
customarily delivered by originators in connection with Whole Loan Transfers or
Pass-Through Transfers.

5.04 Expenses; Taxes. Each of the parties hereto shall bear its own legal,
accounting and other costs in connection with the transaction contemplated by
this Agreement. Each party shall pay their own applicable federal, state and
local taxes incurred in their performance under this Agreement.

5.05 Non Solicitation. With respect to each Loan sold to Purchaser under this
Agreement, Seller agrees that Seller will not directly solicit the respective
Obligors to apply for, or offer to such Obligors, any auto-secured loan product
to refinance the Loan. For the purposes of this Section 5.05, the phrase
"directly solicit" shall not include general advertising directed to the general
public at large, mass mailings based on commercially acquired mailing lists,
newspaper, radio and television advertisements and information brochures which
indicate services the Seller offers, including refinances.

5.06 Indemnification. Seller shall indemnify, hold harmless and defend
Purchaser, its affiliates and any of their officers, directors, employees,
shareholders, agents and representatives from and against any claims, losses,
liabilities, demands, obligations and settlement amounts, including, without
limitation, reasonable attorneys' fees and expenses, which any of them may
receive, suffer or incur in connection with (i) the inaccuracy of any
representation or warranty of Seller contained or referred to herein, (ii) the
breach of any agreement or covenant of (x) Seller set forth or referred to
herein or (y) any third party set forth in any agreement referenced in Section
4.01(d) or delivered pursuant to Section 5.10 or (iii) Seller's ownership of the
Loans prior to the applicable Transfer Date, including any third-party
litigation, proceeding, claim or other similar matter in connection with the
Loans relating to Seller's action or inaction prior to the applicable Transfer
Date.

Purchaser agrees to provide Seller with prompt written notice of any such claim,
demand or action, including copies thereof and any correspondence and other
documentation relating thereto. Seller shall have the right to take over the
defense of any such claims, demands, actions, suits, or proceedings through
counsel selected by Seller and reasonably acceptable to Purchaser, to compromise
and/or settle the same and to prosecute any available appeals or reviews of any
adverse judgment or ruling that may be entered therein; provided, however, that
Seller shall not enter into any settlement without Purchaser's prior written
consent, and, provided, further, that if Seller elects not to assume such
defense, or counsel for Purchaser reasonably advises Purchaser that there are
issues which raise conflicts of interest between Seller and Purchaser, Purchaser
may retain counsel reasonably satisfactory to it after consultation with Seller
and Seller shall pay the reasonable fees and expenses of such counsel in
accordance with the terms of this Agreement. Purchaser and Seller shall
cooperate with respect to the investigation, defense and resolution of all such
matters.

5.07 Repurchase upon Breach. Notwithstanding any provision of this Agreement to
the contrary, if Purchaser provides written notice to Seller that (i) any of the
Seller representations and warranties in Section 3.02 or 3.03 hereof relating to
the Loans have been found to be inaccurate or untrue, or (ii) the Seller has
breached any agreement or covenant of Seller set forth or referred to herein,
and in either case, such inaccuracy or breach materially and adversely affects
any Loan, and such inaccuracy or breach is not cured within thirty (30) days
following delivery of Purchaser's written notice to Seller, then Seller, at
Purchaser's option, will be obligated upon the expiration of such 30-day period
either to repurchase the Loan or reimburse Purchaser for monetary damages
incurred as a result of the inaccuracy or breach; provided, however, that should
Seller, as a result of any delay in the recording office of the applicable
jurisdiction, be unable to deliver to Purchaser the original certificate of
title with respect to a Loan within the 180 day period set forth in the
representation contained in 3.03 (ff) hereof, Seller shall be entitled to sixty
(60) additional days to effect such delivery. The Repurchase Price shall be
equal to (i) the UPB of the Loan at the time of repurchase; plus (ii) accrued
but unpaid interest on the UPB at the Loan interest rate from the last date
through which interest has been paid and distributed to the Purchaser through
the date of repurchase; plus (iii) any Additional Compensation paid to the
Seller in connection with the repurchased Loan; (iv) plus Purchaser's reasonable
expenses incurred in connection with the repurchase. Such repurchase, together
with the indemnification provided in Section 5.06 hereof, shall be Purchaser's
sole remedies with respect to a breach of Seller's representations and
warranties in Section 3.03 hereof.

5.08 Assignments. Seller shall assign at Seller's expense, Seller's interest in
each Loan, effective as of the Transfer Date, in order to evidence the transfer
of Seller's interest in the Loans to Purchaser in such manner as may be
reasonable and appropriate, and as mutually agreed by the parties. Seller
further agrees, from time to time following the applicable Transfer Date, to
execute any individual assignments necessary to effect assignment of each Loan
to Purchaser.

5.09 Maintenance of Perfection; Annual Lien Search. Seller agrees that (a) it
will not, without providing Purchaser with 30 days' prior written notice, (i)
change its jurisdiction of incorporation or (ii) change its corporate name; (b)
upon Purchaser's request made no more than once per calendar year, it will
provide Purchaser with UCC lien search results in the name of Seller in Seller's
jurisdiction of organization.

5.10 Additional Lien Releases. Seller agrees that it shall not grant or incur
(whether in connection with the sale of any loan to another loan purchaser or
otherwise) any lien in favor of any Person (other than the Persons described in
Section 4.01(d)) that is (i) on Seller's interest in any chattel paper,
documents or instruments representing direct loans arising from the finance of
sales of motor vehicles, or any proceeds thereof, and (ii) the subject of any
financing statement filed under the UCC; provided that Seller may grant such
liens upon obtaining and delivering to Purchaser an agreement of such Person, in
form satisfactory to Purchaser, which excludes or releases from the liens
acquired by such Person any Loans purchased by Purchaser pursuant to this
Agreement.

5.11 Direct Delivery of Original Drafts. Seller shall cause Bank One, NA or any
other financial institution that processes original drafts in respect of any
Loan for Seller, to deliver drafts directly to SST or such other custodian
acceptable to Purchaser ("Custodian"). In the event drafts are processed by a
financial institution other than Bank One, NA, Seller shall enter in to an
agreement with such processing financial institution and Purchaser, in a form
acceptable to Purchaser, providing for the delivery of drafts from such other
processing institution to Custodian.

5.12 Changes to Seller Loan Documentation. Seller acknowledges and agrees that
in connection with the execution of this Agreement, (i) Purchaser is receiving a
legal opinion from Seller's counsel pursuant to Section 4.01(c) in respect of
the Seller's form of automobile loan documentation and (ii) Purchaser is relying
on such legal opinion in purchasing the Loans hereunder. Seller agrees that each
Loan sold to Purchaser hereunder shall use documentation substantially in the
form of the documentation attached to the legal opinion delivered pursuant to
Section 4.01(c); provided, however, that Seller may revise such documentation
with the prior written consent of Seller (such consent not to be unreasonably
refused).

 

ARTICLE VI

Termination

6.01 Termination by Mutual Agreement. It is understood and agreed by the parties
that Seller is not obligated to offer to sell any Loans to Purchaser and
Purchaser is not obligated to buy any Loans from Seller, except as set forth in
a Confirmation and subject to the terms of this Agreement. This Agreement may be
terminated and the transactions contemplated hereby may be abandoned by mutual
consent and upon the written agreement of the parties hereto, or by either party
without cause upon thirty (30) days prior written notice to the other party,
provided that there is no then-pending Event of Default by either party. No
later than seven (7) business days of Seller's receipt of a notice of
termination by Purchaser, or Seller's issuance of a notice of termination to
Purchaser, Seller shall provide Purchaser with a list of Loans for which
applications are pending ("Loan(s) in Process"). The parties' respective rights
and obligations under Article II of this Agreement, solely with respect to such
Loan(s) in Process, shall continue for a period of forty- five (45) days
following the Seller's issuance of the Loans in Process list; provided, however,
that in the event the termination notice is issued by Seller, such continuation
following the termination date shall be at Purchaser's sole discretion. Further,
notice of termination by either party shall not relieve either of the parties of
its respective obligations, or deprive either party of its respective rights
under this Agreement with respect Loans that were the subject of a Confirmation
as of receipt of such termination notice.

6.02 Termination for Cause. This Agreement may be terminated by either party
upon the following Events of Default:

(a) in the event of a material breach by the other party of this Agreement,
which shall not have been remedied to the reasonable satisfaction of the
non-breaching party within thirty (30) days after written notice of the material
breach or failure to satisfy is delivered to the party in default; provided,
however, that the non-breaching party shall retain its ability to bring a claim
for damages and/or equitable relief against the party in default and to seek all
available remedies from the party in default in accordance with this Agreement
in connection with such breach or failure, notwithstanding any termination of
the Agreement pursuant to this Section 6.02(a); and further provided, that
notice of termination by Purchaser under this Section 6.02(a) shall relieve
Purchaser of any obligation under Section 2.01(b) of this Agreement to purchase
Loans that are the subject of a Confirmation as of the date of such notice,
and/or under Section 6.01 of this Agreement with respect to Loans in Process.

(b) in the event of (i) the filing of a decree or order for relief by a court
having jurisdiction in the premises in respect of Seller or any substantial part
of its property in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidation, assignee, custodian, trustee, sequestrator
or similar official for Seller or for any substantial part of its property, or
ordering the winding-up or liquidation of Seller's affairs; or (ii) the
commencement by Seller of a voluntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or the
consent by Seller to the entry of an order for relief in an involuntary case
under any such law, or the consent by Seller to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for Seller or for any substantial part of its property, or
the making by Seller of any general assignment for the benefit of creditors, or
the failure by Seller generally to pay its debts as such debts become due, or
the taking of action by Seller in furtherance of any of the foregoing (both
Sections 6.02(b)(i) and (b)(ii) being referred to as an "Insolvency Event").

6.03 Notice of Termination. Except with respect to any Insolvency Event, in
which case termination shall be automatic without the requirement of any notice,
to exercise the right to terminate as provided in this Article VI, the
exercising party must advise the other party in writing, which notice shall be
effective immediately upon being received by the other party.

6.04 Effect of Termination. The termination of this Agreement pursuant to
Section 6.01 or 6.02 shall not release either party hereto from any liability or
obligation to the other party hereto arising from a breach of any provision of
this Agreement occurring prior to termination.

ARTICLE VII

Miscellaneous Provisions

7.01 Survival of Covenants, Representations and Warranties. Except to the extent
otherwise provided herein, the representations, warranties, covenants and
agreements in this Agreement or in any instrument, document, agreement or
schedule delivered pursuant to this Agreement shall survive closing and/or
termination of this Agreement.

7.02 Waiver. Each party hereto, by written instrument signed by duly authorized
officers of such party, may extend the time for the performance of any of the
obligations or other acts of the other party hereto and may waive, but only as
affects the party signing such instruments:

(a) any inaccuracies in the representations or warranties of the other party
contained or referred to in this Agreement or in any document delivered pursuant
hereto;

(b) compliance with any of the covenants or agreements of the other party
contained in this Agreement;

(c) the performance (including performance to the satisfaction of a party or its
counsel) by the other party of such of its obligations set out herein; and

(d) satisfaction of any condition to the obligations of the waiving party
pursuant to this Agreement;

provided

, that in each case, no waiver shall be deemed to be or construed as a further
or continuing waiver of such terms, conditions or obligations or of any other
term, condition or obligation.



7.03 Notices. Any notice or other communication required or permitted pursuant
to this Agreement shall be effective only if it is in writing and delivered
personally, by facsimile transmission, by overnight courier or by registered or
certified return-receipt mail, postage prepaid addressed as follows:



If to Seller: E-LOAN, Inc.
5875 Arnold Road
Dublin, California 94568
Attention: Stephen Herz, Vice President
Telephone: (925) 560-2811
Fax: (925) 803-3507



With a copy to Edward A. Giedgowd, General Counsel, at the same address, fax:
(925) 803-3503





If to Purchaser: E*TRADE Bank
671 North Glebe Road
Arlington, Virginia 22203
Attention: Rob Snow, Vice President
E*TRADE Global Asset Management
Telephone: (703) 236-8181
Fax: (703) 247-2778



With a copy to John A. Buchman, General Counsel

or to such other person or address as any such party may designate by notice to
the other party and shall be deemed to have been given as of the date received.

7.04 Assignment; Parties in Interest; Amendment. This Agreement may not be
assigned by the Seller without the prior written consent of the Purchaser.
Subject to the foregoing, this Agreement is binding upon and is solely for the
benefit of the parties hereto and their respective successors and permitted
assigns. No person who is not a signatory hereto shall have any rights or
benefits under this Agreement, either as a third party beneficiary or otherwise.
This Agreement cannot be amended or modified, except by a written agreement
executed by the parties hereto

7.05 Entire Agreement. This Agreement supersedes any and all oral or written
agreements and understandings heretofore made relating to the subject matter
hereof and contains the entire agreement of the parties relating to the subject
matter hereof. Exhibits and attachments to this Agreement are incorporated into
this Agreement by reference and made a part hereof.

7.06 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the Commonwealth of Virginia, without
regard to the provisions thereof regarding choice of law.

7.07 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

7.08 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

7.09 Definitions; Sections and Headings. The sections and headings used in this
Agreement are inserted for convenience of reference only and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement.

7.10 Waiver of Jury Trial. EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by the respective officers thereunto duly authorized, all as of the
date first above written.

E*TRADE BANK

, Purchaser



By:

____________________



Its:

____________________



 

E-LOAN

, Inc. Seller



 

By: ______________________

Its: _______________________




--------------------------------------------------------------------------------




*Confidential Treatment Requested

EXHIBIT A

SCHEDULE OF LOANS

For each Loan, the schedule will include the following (except as otherwise
specified herein):

Field



Account #

Obligor Name

Obligor SSN

Last Known Address

Contract Date

Next Payment Date

Maturity Date

First Payment Date

Term

Original Principal Balance

Current Principal Balance (if different from Original Principal Balance)





APR

New/Used

Year/Make/Model

LTV (as of origination date)

Co-obligor Name

Co-obligor SSN

Co-obligor Address

FICO Score

Debt-to-Income Ratio




--------------------------------------------------------------------------------




*Confidential Treatment Requested

EXHIBIT B

CONTENTS OF THE LOAN FILE

1. A fully executed original draft (the delivery of which shall be in accordance
with Section 2.01(d)) and a copy of the front and back of the fully executed
original draft, and the original note and security agreement evidencing the
Loan, together with any agreements modifying such Loan, including, without
limitation, any extension agreements.

2. A copy of the application for the certificate of title relating to each
Financed Vehicle, showing Seller, Purchaser or its nominee as the sole
lienholder or legal owner, and subject to of the time frames contained in this
Agreement, the original certificate of title or proof of lien, as applicable.

3. A true and complete copy of the credit application of the applicable Obligor.

4. A true and complete copy of the duly executed odometer statement with respect
to the Financed Vehicle related to such Loan (if such Financed Vehicle is a used
Vehicle), which statement may be included in the bill of sale.

5. A true and complete copy of the duly executed notice to co-signer delivered
to the co-signer, if any, related to such Loan, which notice may be set forth in
the note and security agreement.

6. A true and complete copy of the duly executed service contract or warranty,
if any,

with respect to the Financed Vehicle related to such Loan.

7. A true and complete copy of the duly executed bill of sale with respect to
the Financed Vehicle related to such Loan if such Financed Vehicle is a new
Vehicle.

8. A true and complete copy of all other agreements, documents and instruments
evidencing, securing or guarantying such Loan.




--------------------------------------------------------------------------------




*Confidential Treatment Requested

EXHIBIT C

PURCHASE CRITERIA

[ ** ]




--------------------------------------------------------------------------------




*Confidential Treatment Requested

EXHIBIT D

LIST OF STATES

 

All States and the District of Columbia in the United States, except for the
States of Alaska, Hawaii and Illinois.




--------------------------------------------------------------------------------




*Confidential Treatment Requested

EXHIBIT E

ADDITIONAL COMPENSATION

[ ** ]




--------------------------------------------------------------------------------




*Confidential Treatment Requested

EXHIBIT F

FORM OF OFFER

 

 

Offer to Sell Loans - E*Trade

Offer Date: ____________

E-LOAN, Inc. hereby offers the following Loans for sale to E*TRADE Bank, in
accordance with Section 2.01 of the Flow Purchase and Sale Agreement dated
January 23, 2002 between E-LOAN, Inc. and E*TRADE Bank.

















Customer Name

Loan Amount

Loan Number

Loan Date




























































































































--------------------------------------------------------------------------------




*Confidential Treatment Requested

EXHIBIT G

FORM OF CONFIRMATION

 

 

Confirmation to Purchase Loans

Confirmation Date: __________

E*TRADE Bank hereby agrees to purchase on _______, 200_, the following Loans
from E-LOAN, Inc. in accordance with Section 2.01 of the Flow Purchase and Sale
Agreement dated January 23, 2002 between E-LOAN, Inc. and E*TRADE Bank.





















Customer Name

Loan Amount

Loan Number

Loan Date

Transfer Date


























































































































































--------------------------------------------------------------------------------




*Confidential Treatment Requested

EXHIBIT H

FORM OF LOAN EXCEPTION REPORT

 

 

Loan Exception Report

Dated _____________

The following Loans were included in an Offer to Sell Loans dated __________
delivered to E*TRADE Bank by E-LOAN, Inc., and have not been accepted for
purchase by E*TRADE Bank for the Reasons for Exception set forth below. Upon
satisfaction of the conditions set forth below in respect of any Loan, such Loan
may be included in a subsequent Offer to Sell Loans, in accordance with Section
2.01 of the Flow Purchase and Sale Agreement dated January 23, 2002 between
E-LOAN, Inc. and E*TRADE Bank.





















Customer Name

Loan Amount

Loan Number

Contract Date

Reason for Exception


























































































































































--------------------------------------------------------------------------------




*Confidential Treatment Requested

EXHIBIT I

LIENS AND ENCUMBRANCES

 

See attached copies of UCC searches for

California, Delaware, Florida and Ohio.




--------------------------------------------------------------------------------




*Confidential Treatment Requested

EXHIBIT J

UCC-1 COLLATERAL DESCRIPTION

 

 

All auto loans purchased from E-Loan, Inc. by E*TRADE Bank for which the
purchase price has been paid by E*TRADE Bank, including, without limitation,
chattel paper in any form, including electronic chattel paper, and including
Note, Disclosure and Security Agreement forms and corresponding documentary
drafts, now existing or hereafter arising, evidencing direct auto loans funded
by E-LOAN, Inc, which chattel paper has been purchased by E*TRADE Bank and for
which the purchase price has been paid by E*TRADE Bank (whether or not any
documents relating to such chattel paper shall have been delivered to E*TRADE
Bank), pursuant to a Flow Purchase and Sale Agreement (Refinance Loans) dated
December 18, 2001, as amended from time to time, and a Flow Purchase and Sale
Agreement (New Originations) dated January 23, 2002, as amended from time to
time, between E-LOAN and E*TRADE Bank.




--------------------------------------------------------------------------------


